Citation Nr: 1231911	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-05 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder; cognitive disorder, not otherwise specified; depression, not otherwise specified; and bipolar II disorder.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1995 to June 1999.  This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO).

This appeal is remanded to the RO. 

REMAND

In July 2008, the Veteran submitted a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  Post-service treatment records show diagnoses that include PTSD; a cognitive disorder, not otherwise specified; depression, not otherwise specified; and bipolar II disorder.  Although the Veteran submitted a claim of entitlement to service connection for PTSD, the Veteran's claim cannot be limited to only one diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As such, the Veteran did not file a claim to receive benefits for a particular psychiatric diagnosis, but instead made a general claim for compensation for the difficulties posed by his mental condition.  Based on a review of the evidence of record, the Board finds that the Veteran's service connection claim for PTSD reasonably encompassed a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; a cognitive disorder, not otherwise specified; depression, not otherwise specified; and bipolar II disorder.  

In November 2008, the RO denied entitlement to service connection for PTSD because the in-service stressors identified by the Veteran could not be verified based upon the information provided.  In March 2010, the Veteran submitted additional evidence identifying Lima Company, 3rd Battalion, 1st Marines, 1st Platoon, as the unit to which he was assigned during the reported September 1998 stressor.  However, in April 2010, the Joint Services Records Research Center (JSRRC) coordinator at the RO determined that the information required to corroborate the in-service stressors described by the Veteran was insufficient to allow for meaningful research.  Consequently, the RO denied service connection for PTSD on the same basis in an October 2011 supplemental statement of the case.  The Veteran perfected an appeal to the Board.

The Veteran's service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of an acquired psychiatric disorder, to include PTSD.  Post-service treatment records show diagnoses of PTSD; a cognitive disorder; depression; and bipolar II disorder.  

The Veteran contends that he currently has PTSD as the result of two events that occurred during his active duty service.  First, the Veteran asserts that he was sexually assaulted with a bottle of Tabasco sauce during a hazing event in 
March 1997.  Second, the Veteran describes fearing for his life while on a classified search and rescue mission to save a helicopter crew in September 1998.  The Veteran asserts that during the mission, he was terrified that he might step on a land mine or that another Marine would step on a land mine near him and kill the Veteran in the process.  

The Veteran was not afforded a VA examination to determine whether the claimed in-service stressors were causally or etiologically related to his current psychiatric disorder.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the Veteran has reported that he was personally assaulted in service.  In this respect, there are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999).  In personal assault cases, more particularized requirements are established regarding the development of alternative sources of information as service records may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  Specifically, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  In personal assault cases, the Veteran must be advised that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and the Veteran must be given the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f) (2011).

In August 2008 and February 2010, the RO sent the Veteran letters requesting that he submit or identify evidence in support of his claim.  The Veteran was also requested to provide specific details of the in-service events that he claimed resulted in his current acquired psychiatric disorder, to include PTSD.  These letters did not, however, inform the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of his claim of in-service personal assault.  Thus, he was not provided the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  As such, the Board finds a remand is warranted in order to provide the Veteran such notice.  Patton, 12 Vet. App. at 278.

With regard to the Veteran's second reported in-service stressor, VA has amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Here, the Veteran has asserted an in-service stressor involving a threat to his physical integrity.  Therefore, lay evidence alone may establish the occurrence of the claimed in-service stressor if a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  As the record does not include competent evidence addressing the etiological relationship, if any, between the alleged in-service events and any current psychiatric disorder, a remand is required in order to afford the Veteran a VA examination.  McLendon, 20 Vet. App. at 83.

Additionally, in April 2010, the JSRRC coordinator at the RO found the information provided by the Veteran was insufficient to allow for meaningful research.  In this respect, the Veteran's representative asserts that in March 2010, the Veteran submitted evidence specifically identifying the unit to which he was assigned as well as the approximate date and location of the described search and rescue mission.  The Veteran's representative contends that given the small timeframe between the Veteran's clarification and the issuance of the JSRRC report, the additional information provided was not included in the search for records.  As such, a remand is warranted in order for the RO to request that the JSRRC and any other appropriate agency perform a search using the additional identification provided by the Veteran, and provide any available information that might corroborate the Veteran's claimed stressors. 

Accordingly, the case is remanded for the following actions:

1. The RO must provide notice and assistance to the Veteran with respect to his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; a cognitive disorder, not otherwise specified; depression, not otherwise specified; and bipolar II disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303(f), 3.326 (2011).  In particular, the RO must advise the Veteran of alternate sources that may constitute credible supporting evidence for verification of a personal assault.  38 C.F.R. § 3.304(f)(3).

2. Once the directives in the above paragraph have been completed, the RO must thoroughly review the claims file and prepare a summary of the claimed stressors for which sufficient information has been provided.  The RO must send this summary and the information of record regarding the Veteran's service, including copies of any records relevant to verifying his claimed stressors, to the appropriate agency and request any available information that might corroborate the Veteran's claimed stressors.  The RO's request must include the specific information provided by the Veteran concerning his assignment to Lima Company, 3rd Battalion, 1st Marines, 1st Platoon from September 1998 to November 1998.  If the appropriate agency is unable to provide the specific information requested, they must be asked to explain why and/or direct the RO to any additional appropriate sources.  All documentation received by the RO must be associated with the claims file.

3. If, and only if, the RO determines that the evidence establishes the occurrence of the alleged stressor or stressors, then the RO must schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether any currently diagnosed psychiatric disorder is related to service.  The examiner must integrate the previous psychiatric findings and diagnoses with current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  The examination report must include a detailed account of all pathology found to be present.  The examiner must state whether any diagnosed psychiatric disorder is related to the Veteran's active duty service.

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the 
in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  If PTSD is found to be related to an in-service stressor, the examiner must specifically state whether that stressor was related to the Veteran's fear of hostile military or terrorist activity.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4. The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable. 

5. Once the above actions have been completed, the RO must readjudicate the Veteran's claim on appeal taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



